 



Exhibit 10.30

Sears, Roebuck and Co.

February 17, 2005

Mr. Glenn R. Richter
Executive Vice President and Chief Financial Officer
Sears, Roebuck and Co.
3333 Beverly Road
Hoffman Estates, Illinois 60179

Dear Glenn:

This letter agreement (this “Agreement”) is to confirm our understanding with
you regarding the termination of your employment as Executive Vice President and
Chief Financial Officer of Sears, Roebuck and Co., a New York corporation
(“Sears”) in connection with the consummation of the transactions contemplated
under that certain Agreement and Plan of Merger dated as of November 16, 2004 by
and among Kmart Holding Corporation, a Delaware corporation (“Kmart”), Sears,
Sears Holdings Corporation, a Delaware corporation, Kmart Acquisition Corp., a
Delaware corporation, and Sears Acquisition Corp., a New York corporation (such
agreement, the “Merger Agreement”, and the transactions contemplated thereby,
collectively, the “Merger”).

You and Sears entered into an Executive Severance/Non-Compete Agreement dated as
of November 16, 2001 (the “Severance Agreement”) and, as required under the
Severance Agreement, an Executive Non-Disclosure and Non-Solicitation Agreement
dated as of November 16, 2001 (the “Non-Disclosure Agreement”). This Agreement
constitutes an amendment to your Severance Agreement and to your Non-Disclosure
Agreement, in each case, solely to the extent set forth below. Any capitalized
terms not defined herein shall have the meaning set forth in the Severance
Agreement.

In consideration of the mutual covenants contained herein and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, you
and Sears agree as follows:

1. Effectiveness of this Agreement. This Agreement shall become effective as of
the date hereof immediately upon the execution of this Agreement by the parties
hereto; provided, however, that in the event the Merger Agreement terminates in
accordance with its terms prior to the Effective Time (as such term is defined
in the Merger Agreement), then this Agreement shall terminate at that same time
and be of no further force and effect, and your Severance Agreement and
Non-Disclosure Agreement shall thereafter remain in full force and effect
without regard to the provisions of this Agreement.

2. Resignation of Positions; Execution of General Release and Waiver. If you
remain employed by Sears immediately prior to the Effective Time, then,
(a) effective at the Effective Time, you shall resign as an officer and director
of Sears and any of its subsidiaries, affiliates, related companies, and any
parent or successor entities thereto and (b) immediately following

 



--------------------------------------------------------------------------------



 



such resignation, you shall execute a General Release and Waiver in the form
attached hereto as Exhibit A (the “Release”).

3. Employment During Transition Period. You hereby agree to remain continuously
employed by Sears during the period from the date of this Agreement until the
Effective Time (the “Transition Period”), during which time you shall continue
to hold the title of Executive Vice President and Chief Financial Officer of
Sears (the “CFO”) and shall continue to receive the same rate of base salary and
employee benefit coverage that you received immediately prior to the date
hereof. As the CFO during the Transition Period, subject to the immediately
following sentence, you shall continue to perform those duties and
responsibilities reasonably required to be performed by the CFO but, if
instructed, you shall refrain from performing such duties and responsibilities
as the Chief Executive Officer, and/or the Board of Directors, of Sears may
require. Only for so long as you continue to have the authorities and
responsibilities of a chief financial officer of Sears that are necessary or
appropriate for you to provide the certifications under Sections 302 and 906 of
the Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder, shall you
be the “chief financial officer” of Sears for purposes of such certifications.

4. Payments and Benefits in Lieu of Change in Control Severance Pay. So long as
you remain continuously employed by Sears as CFO at all times during the
Transition Period, then upon your resignation from employment with Sears on the
Effective Time, you shall be entitled to receive, in lieu of all payments and
benefits for which you might otherwise be eligible under Section 1, Section 2(a)
and Section 3 (other than Section 3(c)) of the Severance Agreement, (a) a lump
sum payment equal to $641,000 and (b) full vesting of any restricted stock held
by you that was outstanding and unvested immediately prior to the Effective
Time, but which is not otherwise required to be vested at the Effective Time by
the terms of the Merger Agreement (the payment and benefit provided herein,
collectively, the “Severance Payments”); provided, that, the Severance Payments
shall only be provided to you on the Release Expiration Date (as such term is
defined in the Release), and in the event that you revoke your execution of the
Release, you shall cease to have any rights to receive all or any portion of the
Severance Payments.

5. Vesting of Equity Awards Under Merger Agreement. In addition to the benefit
provided in Section 4(b) above, so long as you remain continuously employed by
Sears as CFO at all times during the Transition Period, upon the consummation of
the Merger, any stock options or restricted stock held by you that were
outstanding and unvested immediately prior to the Merger shall fully vest as of
the date of the Merger to the extent such vesting is required by the terms of
such awards and/or the Merger Agreement.

6. Termination of Employment Prior to Effective Time; Amendment of Good Reason
Definition.

(a) In the event your employment by Sears terminates for any reason prior to the
Effective Time, the terms of the Severance Agreement and Non-Disclosure
Agreement shall be applicable to such termination, without regard to the
provisions of this Agreement, except as the terms of the Severance Agreement are
modified by Section 6(b) of this Agreement.

(b) Section 2(b)(iii) of the Severance Agreement (the definition of “Good
Reason”) is hereby deleted in its entirety and replaced with the following:

2



--------------------------------------------------------------------------------



 



     “Good Reason” shall mean a significant reduction in Executive’s title or
rate of annual base salary, or Executive’s mandatory relocation to an office
more than 50 miles from the primary location at which Executive is required to
perform Executive’s duties immediately prior to the Change in Control (or to the
Potential Change in Control Period during which the Change in Control occurs),
and which relocation is not remedied in a reasonable period of time (which shall
not be greater than thirty (30) days) after receipt of written notice from
Executive specifying that “Good Reason” exists for purposes of this Agreement.”

     7. Amendment of Non-Disparagement Covenant. Section 5 of the Severance
Agreement is hereby deleted in its entirety and replaced with
         the following covenant:

     “Non-Disparagement. Executive will not take any action detrimental to the
interests of Sears, Kmart or any of their respective affiliates, make derogatory
statements, either written or oral to any third party, or otherwise disparage
Sears, Kmart or any of their respective affiliates, products, services, actions
(including, without limitation, the Merger or any transactions or events leading
up to the consummation of the Merger), omissions, or present or former
employees, officers, directors or significant shareholders, and will not
authorize others to make such derogatory or disparaging statements, either
written or oral, on Executive’s behalf. For the avoidance of doubt, Executive
shall be deemed to be in violation of this Section 5 if Executive, or any person
or entity on Executive’s behalf, makes any written or oral statement to any
third party with respect to how Executive has voted any shares of stock of Sears
beneficially owned, directly or indirectly, by Executive, to the extent the
Executive votes against the consummation of the Merger or otherwise fails to
vote in favor of the Merger. Notwithstanding the foregoing, nothing herein shall
prohibit Executive from competing with Sears, Kmart or any of their respective
affiliates or from making any statements or taking any actions required by
applicable law or court order; provided, that, Executive shall provide
reasonable advance written notice to Sears, Kmart or their respective
affiliates, as applicable, that Executive will be making such statements as so
required.”

     8. Waiver of Non-Competition Covenant. The provisions of Section 8(b) of
the Severance Agreement are deleted in their entirety and shall
         cease to be of any further force and effect, and shall be replaced with
the following:

     “(b) [Intentionally omitted.]”

     9. Amendment of Non-Disclosure Agreement. The Non-Disclosure Agreement is
hereby amended as follows:

     (a) Section 1 of the Non-Disclosure Agreement is hereby amended by adding
at the end of such section the following sentence:

     “In addition to the foregoing, “Sears Confidential Information” shall also
mean any of the foregoing as the same relates to Kmart or any of its affiliates,
and shall include, without limitation, any information received from or in
respect of Kmart or any of its affiliates, including, without limitation, any
information relating to the Merger or post-

3



--------------------------------------------------------------------------------



 



     Merger plans or operations, other than such information that is known
generally to the public or in the industry.”

     (b) Section 6 of the Non-Disclosure Agreement is hereby deleted in its
entirety and replaced with the following:

     “During my employment with Sears and for two (2) years thereafter, I shall
not, directly or indirectly, solicit, employ or retain, or assist any other
individual, person, firm or other entity in soliciting, employing or retaining,
any employee or other agent of Sears, Kmart or any of their respective
affiliates, including any employee or agent, who ceased working for any of
Sears, Kmart or any of their respective affiliates within a six (6) month period
before the date on which the first such solicitation, employment, retention or
assistance occurred; provided, that, this provision shall not apply to any such
employee or agent whose employment was terminated by Sears, Kmart or any of
their respective affiliates within such six-month period, if and only if none of
the activities otherwise prohibited under this Section 6 occurred prior to such
termination.”

10. Effect of this Agreement. Except as expressly amended hereby, the terms and
conditions of each of the Severance Agreement and Non-Disclosure Agreement, as
applicable, shall continue in full force and effect.

11. Third Party Beneficiaries. In acknowledgement that Kmart is relying upon the
terms and conditions of this Agreement in consideration for waiving
Sections 1.10(a), 4.1(k) and 5.10(b) of the Merger Agreement, the parties hereto
agree that (a) Kmart and its affiliates (including but not limited to its
significant shareholders) shall be third party beneficiaries of this Agreement
and (b) this Agreement may not be amended without the prior written consent of
Kmart (and any such amendment without such consent shall be null and void).

12. Miscellaneous. The provisions of Sections 13, 14, 15, 18, 19 and 20 of the
Severance Agreement are incorporated by reference into this Agreement.

*   *   *   *   *

4



--------------------------------------------------------------------------------



 



Glenn, if this Agreement is acceptable to you, please sign where indicated below
and return a copy to Andrea Zopp promptly after your execution hereof.

            Sincerely,
      /s/ Andrea Zopp      Andrea Zopp      General Counsel
Sears, Roebuck and Co.     

Agreed this 17th day of February 2005.

/s/ Glenn R. Richter                              
Glenn R. Richter

Agreed this 17th day of February 2005.

Kmart Holding Corporation



By:  /s/ William C. Crowley                    
William C. Crowley
Senior Vice President, Finance

5